DETAILED ACTION
	Applicant’s amendments to the claims, filed August 3, 2022, were received. Claims 1 and 5-25 were amended. Claims 26 and 27 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on August 3, 2022 is acknowledged.  The traversal is on the grounds that Skelton-Becker does not calculate a remaining time (e.g., “countdown”) by when maintenance is performed since Skelton-Becker teaches an elapsed time (e.g., “counts up”) to when maintenance should be performed.  Respectfully, applicant’s argument is not found persuasive because the ordinary artisan would recognize the act of decrementing or “counting down” to be equivalent to incrementing or determining the difference between the elapsed time and time period when maintenance is required. The court found that a transposition of a process where the process is substantially identical or equivalent in terms of function, manner and result, did not patentably distinguish the process. Ex parte Rubin 128 USPQ 440 (PTO BdPatApp 1959). Further, Skelton-Becker discloses that decrementing and incrementing counters are equivalent (para 0047). Grabau also teaches that analyzer 412 calculates a remaining component lifetime based on the difference between the cycle count value and projected lifetime in the component profile (para 0064).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


Claim limitation “memory storage device” in claim 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “memory storage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover “digital card” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 7, lines 9-11).
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton-Becker (US 20050011967, already of record, hereafter referred to as “Becker”) in view of Grabau (US 20150088434, already of record).
Regarding claim 1, Becker teaches a method of performing predictive maintenance on paint delivery equipment comprising:
identifying a set of equipment components and associated maintenance requirements (para 0043, 0048);
providing operating parameters that affect useful service life of the components (para 0043, 0048); 
monitoring via modules 14 the operating parameters during operation of the paint finishing facility (para 0022, 0043, 0048);
calculating the remaining time for the component based on a decrementing timer or incrementing timer towards a period of time when maintenance is needed (para 0047, 0048); and
providing an alert to an operator relating to the remaining time for the component (para 0048).

Becker does not explicitly teach providing an algorithm relating the operating parameters to a remaining time when maintenance is needed, or applying the algorithm with the monitored operating parameters to calculate the remaining time.
However, Grabau teaches providing an algorithm relating the operating parameters to a remaining time, and applying the algorithm with monitored operating parameters to calculate the remaining time, for the benefit of determining the projected lifetime of components (para 0035-0037, 0064). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed algorithm with the process of Becker, as taught by Grabau, for the benefit of determining the projected lifetime of components.

Regarding claim 2, Becker further teaches that the operating parameters comprise paint flow (para 0048).

Regarding claim 5, Becker further teaches archiving (recording) data relating to the operating parameters during operation of the paint finishing facility (para 0048).

Regarding claim 6, Becker further teaches providing to a maintenance operative an indication as to how much work a component has completed via timer information (para 0048).

Regarding claim 9, Becker further teaches configuring a graphical user interface to display text messages or e-mails (i.e., alert indications) for components (para 0048).

Regarding claim 11, Becker further teaches uploading operating parameters of each component to databases 22, 28 on a server under control of manufacturer M (para 0023-0025, 0036). Becker further teaches archiving (uploading) a first set of data relating to the remaining time for each component to a database (i.e., database 28) (see para 0048, 0031), the database 28 located on the server under control of manufacturer M (para 0023-0025).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Grabau (US 20150088434, already of record) as applied to claim 1 above, and in further view of Swain (USP 6306319).
Regarding claim 3, Becker further teaches monitoring exposure to flowing material (para 0048).
The previous art combination above does not explicitly teach that the operating parameters comprise an abrasive factor configurable to account for the abrasiveness of the liquid paint being pumped.
However, Swain teaches operating parameters that comprise an abrasive factor configurable to account for the abrasiveness of materials, for the benefit of determining the amount of wear (col. 5, lines 41-67 through col. 6, lines 1-6; see for example Fig. 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to account for abrasiveness of the material in the process of the previous art combination above, as taught by Swain, for the benefit of determining the amount of wear.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Grabau (US 20150088434, already of record) as applied to claims 1 and 11 above, and in further view of Magario (USP 5301120).
Regarding claim 4, as mentioned above, Becker teaches that the operating parameters include flow rate (para 0048).
The previous art combination above does not explicitly teach that the operating parameters comprise an average pressure.
However, Magario teaches that it is well known in the art for operating parameters to comprise an average pressure based on data collected from operation of different machines, for the benefit of performing quality control (col. 1, lines 14-27). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the operating parameters to comprise an average pressure in the process of the previous art combination above, as taught by Magario, for the benefit of performing quality control.

	Regarding claim 12, Becker does not explicitly teach downloading a second set of data derived from the first set of data.
	However, Grabau teaches that the integrated diagnostics module 400 downloads historical data 406 derived from a first set of data related to operating parameters and the remaining time for the component, for the benefit of determining a lifetime profile for the component (para 0054-0060). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to download a second set of data derived from the first set of data in the process of Becker, as taught by Grabau, for the benefit of determining a lifetime profile for the component.

	The previous art combination above does not explicitly teach that the second set of data is also derived from data uploaded from different paint finishing facilities.
	However, Magario further teaches deriving average values of operating parameters (second set of data) from data uploaded for different injection molding facilities, for the benefit of performing quality control (col. 1, lines 14-27). Although Magario teaches different injection molding facilities, the ordinary artisan would recognize that the same benefits could be achieved by applying this method to different paint finishing facilities. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the second set of data to also be derived from data uploaded for different paint finishing facilities in the process of the previous art combination above, as taught by Magario, for the benefit of performing quality control.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Grabau (US 20150088434, already of record) as applied to claim 6 above, and in further view of McGuire (USP 5035581).
Regarding claim 7, the previous art combination above does not explicitly teach providing an indication as to how much work the component has completed during operation based on a cycle rate.
However, McGuire teaches providing an indication as to how much work a pump (component) has completed during operation based on the number of pumping cycle per day (cycle rate), for the benefit of computing efficiency (col. 13, lines 36-59). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to indicate how much work a component has completed during operation based on a cycle rate in the process of the previous art combination above, as taught by McGuire, for the benefit of computing efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Grabau (US 20150088434, already of record) as applied to claim 1 above, and in further view of Dykstra (USP 20080183336).
The expression “maintenance settings” in claim 8 is understood to have a different meaning than “maintenance requirements” in claim 1 according applicant’s specification (Spec., Pg. 15, lines 12-26).

Regarding claim 8, Becker does not explicitly teach storing maintenance settings on a memory device.
However, Grabau teaches storing remaining lifetime data (maintenance settings) on a memory device (para 0039), for the benefit of enabling communication and retrieval of information by multiple hardware modules (para 0094). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store maintenance setting for a component on a memory device in the process of Becker, as taught by Grabau, for the benefit of enabling communication and retrieval of information by multiple hardware modules.

The previous art combination above does not explicitly teach the memory device as a removable memory storage device. 
However, Dykstra teaches using removable memory storage devices as secondary storage, for the equivalent purpose of storing data and serving as extra memory if other memory devices do not have sufficient capacity (para 0076). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory device as a removable memory storage device in the process of the previous art combination above, as taught by Dykstra, for the equivalent purpose of storing data and serving as extra memory if other memory devices do not have sufficient capacity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Grabau (US 20150088434, already of record) as applied to claim 1 above, and in further view of Willis (US 20030090696).
	Regarding claim 10, as mentioned above, Becker further teaches monitoring usage of components.
The previous art combination above does not explicitly teach interfacing with job queue data in order to predict future operating parameters of a component.
	However, Willis teaches interfacing with job queue data in order to predict future operating parameters of a supply device (component), for the benefit of alerting a user that a requested job cannot be completed (para 0035, 0064-0067). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to interface with job queue data in order to predict future operating parameters of a component in the process of the previous art combination above, as taught by Willis, for the benefit of alerting a user that a requested job cannot be completed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Grabau (US 20150088434, already of record) and Magario (USP 5301120) as applied to claim 12 above, and in further view of Eslinger (US 20170175516).
	Regarding claims 13 and 14, the previous art combination above does not explicitly teach processing the data uploaded to the server and adjusting operating parameters of the component based on a set of determined optimal operating parameters that will increase the remaining time for the component.
	However, Eslinger teaches processing collected data and adjusting operating parameters based on determined optimal operating parameters that will increase the remaining time for the component, for the benefit of enhancing longevity and other operational aspects related to run life (para 0020-0023, 0041-0043). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to process the collected data uploaded on the server and adjust the operating parameters of the component based on a set of determined optimal operating parameters that will increase the remaining time in the process of the previous art combination above, as taught by Eslinger, for the benefit of enhancing longevity and other operational aspects related to run life.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717